Beck, J.
The amount in controversy being less than $100, no appeal will lie to this court, unless questions of law be certified as required by the statute and the decisions of this court.
There are certain questions certified, but it appears that they were not filed, or otherwise made of record, until the day the appeal was taken, eight days after the decision which is involved in the questions certified to us. Nor does it appear that application was before made for the certification of the law questions brought to this court, or the time for making it was extended, or the certificate was made or filed during the time of the trial. Objections by motion, and in argument, are based upon the delay in the certificate..
We have held that the certificate required in eases of this kind, must be made at the time of the trial. Rivers v. Cole, *31238 Iowa, 677; Hershfield & Mitchell v. The First National Bank of Grinnell, 39 Id., 699; Hakes v. Dott, 54 Id., 17.
The reason for the rule is obvious. The points of the case are more readily remembered, and will be more accurately ex-presssed, if the judge makes the certificate at the time of the trial. Counsel and parties are then present, and the judge will have the benefit of suggestions from both sides. If the certificate is delayed, unless upon order or for cause, opportunities for differences, and chances for errors through forgetfulness, are increased. If delay for eight days and until the appeal is taken may be allowed, we know of no reason why the certificate may not be filed when the appeal is taken, after the expiration of eighty days. We reach the conclusion that the cause cannot be heard upon the certificate found in the abstract. ^
The judgment of the Circuit Court is therefore
Affirmed.